department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b country c name d name e name f name g name dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program you are dedicated to supporting religious humanitarian and educational initiatives benefiting c and d communities worldwide letter catalog number 58263t achievements it is designed to pay for subsequent study by the recipient the awards will fund the cost of attendance limited to tuition and fees required for enrollment or attendance at the educational_institution or for fees books supplies and equipment required for courses at the educational_institution for a period not to exceed three years of study at an institution described in sec_170 the requirements and recommendation procedures including solicitation materials for the fellowship awards will be posted on your website the program will also be promoted through word of mouth by your directors eligible students must be seeking to study at an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on in either the united_states or b in addition eligible students must be of c decent at least one parent must be of c heritage and or be of a faith within one of the d jurisdictions consisting of e f or g furthermore your officers directors substantial contributors key employees and their immediate_family members are not eligible for awards each year between january and june community members and other stakeholders will nominate eligible students for the award by submitting letters of recommendation to you which details their past academic achievements and eligibility no student prepares or produces any material specifically for submission the recipients are chosen by a majority vote of a selection committee comprised of three board members and will be selected based on their past academic achievement in addition the selection committee will perform due diligence to confirm the information submitted in the recommendation letters including but not limited to contacting academic institutions the recommended student and or the individual who recommended the student awards will be made on an objective nondiscriminatory basis your staff will prepare the approval correspondence and ask the selected student to provide the cost of attendance limited to tuition and fees required for enrollment or attendance at the educational_institution or for fees books supplies and equipment required for courses at the educational_institution for the upcoming academic year the number of fellowship awards made annually will be determined by assessing the status of your assets and the maximum amount of funds necessary to adequately provide financial support for students the determination of the amount of each fellowship will be made by the majority vote of the selection committee once approved and for each year students receive fellowship funds the recipients must provide proof of enrollment showing that they are a candidate_for_a_degree at an eligible_educational_institution described in sec_170 written documents confirming this evidence will be recorded and included in your records if the recipient fails to provide such proof of enrollment you will revoke any remaining approved fellowship funds and enact a permanent bar from participation in any of your future scholarship or fellowship programs your procedures and remedies will be fully disclosed to the recipient and will letter catalog number 58263t be contained in an agreement which the recipient will be required to sign prior to receiving the grant funds you will generally pay the proceeds directly to the universities other educational organizations for the benefit of the recipient you may also pay the individual grants directly to the recipient when a recipient is attending an educational_institution outside of the united_states or has housing book fees travel or other educational expenses within the united_states which cannot be processed through the educational_institution in these situations the individual grant recipient will be required to provide evidence that payments received were in fact made to the educational_institution and for tuition housing book fees travel or other educational expenses if you determine that a student who receives an individual grant award misuses the award for purposes other than the purposes provided for in the individual grant program you will prepare and serve a written demand seeking a return of the funds from the grant recipient if the grant recipient fails to return the grant funds you will initiate legal action to recover the grant funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent letter catalog number 58263t you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58263t
